Citation Nr: 1326821	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  10-19 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the termination of disability compensation benefits from April 5, 2007, to September 10, 2007, based on the Veteran's status as a fugitive felon, was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970.  


This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a decision entered in May 2008 by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia.  That decision effectuated a proposed termination of the Veteran's VA disability compensation benefits, beginning April 5, 2007, due to his status as a fugitive felon.  

This appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In his substantive appeal, received by VA in May 2010, the Veteran requested that he be afforded a hearing before the Board, sitting at the RO.  That proceeding was thereafter scheduled to occur in March 2013, to which he failed to report.  Unbeknownst to the Veterans Law Judge (VLJ) who was assigned to preside at that scheduled hearing, however, the Veteran prior to the occurrence of his March 2013 hearing had advised the RO in writing of his inability to report for his scheduled hearing due to transportation issues, compounded by his use of a wheelchair.  He nevertheless therein requested that his hearing be rescheduled.  

In light of the foregoing, the undersigned VLJ in August 2013 ruled on the Veteran's motion for a new hearing, finding that a timely request for a new hearing had been provided and instructing the Board's hearing coordinator to reschedule his hearing.  

Accordingly, this case is REMANDED for the following action:

Afford the Veteran-appellant a hearing before the Board, sitting at the RO, as to the issue herein on appeal.  That hearing should be accomplished at the location most proximate to the Veteran-appellant's home in Suffolk, Virginia.  

Once the hearing is afforded the appellant, the case should be returned to the Board for further review.  No action by the appellant is needed until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


